EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Ward (Reg. No. 41,367) on February 22, 2022.
The application has been amended as follows: 
Amendments to the Claims:
1. (Currently Amended) A machine tool comprising: 
a base;
a tool spindle mounted on the base and to which a tool is attachable; 
a tool intermediate device configured to carry the tool to and from the tool spindle; and 
a tool storage comprising: 
first tool magazines each of which includes first grippers, each of the first grippers being configured to grip the tool; 
a first tool magazine support mechanism including a first shaft to support one first tool magazine of the first tool magazines and another first tool magazine of the first tool magazines to be rotatable about a first rotation axis of the first shaft, the one first tool magazine and the another first tool magazine being detachably stacked on the first shaft; 

a tool carrier configured to carry the tool from the first tool magazines to the tool intermediate device and from the tool intermediate device to the first tool magazines, the tool carrier comprising: 
a first guide extending along the first rotation axis and the additional first rotation axis; 
a second guide extending parallel to a line connecting the first rotation axis and the additional first rotation axis, the first guide being movable along the second guide; and 
a lift configured to move along the first guide, 
wherein the tool intermediate device comprises a second tool magazine which includes a plurality of second grippers configured to grip the tool, [[and]]
wherein the second tool magazine and the one first tool magazine are provided on opposite lateral sides of the second guide with respect to a longitudinal axis of the second guide;
wherein the base defines a compartment, and wherein the second magazine is provided in the compartment such that a portion of the second magazine protrudes from the compartment.  
2. (Original) The machine tool according to claim 1, wherein the tool carrier comprises a gripping arm configured to grip the tool and to move the tool to and from the tool intermediate device.  
3. (Previously Presented) The machine tool according to claim 2, 

wherein the gripping arm of the tool carrier is configured to grip the tool indexed to the respective predetermined positions.  
4. (Previously Presented) The machine tool according to claim 1, wherein the second tool magazine is rotatable about a second rotation axis of the second tool magazine.  
Non-elected claim 5 has been canceled.
6. (Previously Presented) The machine tool according to claim 2, wherein the second tool magazine is rotatable about a second rotation axis of the second tool magazine.  
7. (Previously Presented) The machine tool according to claim 3, wherein the second tool magazine is rotatable about a second rotation axis of the second tool magazine.  
8.-12. (Previously Canceled) 
13. (Original) The machine tool according to claim 1, wherein the first tool magazine support mechanism and the additional first tool magazine support mechanism are provided so that the first rotation axis and the additional first rotation axis are substantially parallel.  
Non-elected claims 14-23 have been canceled.
24. (Previously Canceled)  
25. (Previously Canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the first twenty-five lines of independent claim 1 as presented above, attention is directed to page 3 through the second line of page 9 of the Final Rejection mailed 10/22/2021 
	Additionally, regarding the language (from claim 1) “wherein the tool intermediate device comprises a second tool magazine which includes a plurality of second grippers configured to grip the tool, wherein the second tool magazine and the one first tool magazine are provided on opposite lateral sides of the second guide with respect to a longitudinal axis of the second guide”, it is noted that DE ‘254 teaches a tool intermediate device in the form of the feeder or handling module that changes the tool 15 into or out of the spindle of the machine tool, as described in paragraph 0037.  See also the feeder or handling module 9 shown in Figure 1 and described in at least paragraph 0034 and the machine translation of claim 1 of DE ‘254, which feeder or handling module 9 is configured to carry the tool 15 to and from the tool spindle, and to and from gripper head 7 of the tool carrier (see paragraphs 0037, 0034).  
That said, it is noted that such a feeder/handling module re the tool intermediate device 9 is considered a (second) “tool magazine”, as broadly claimed, noting that 9 holds/stores a tool either received from the tool spindle or received from the gripper head 7 of the tool carrier (tool carrier described on pages 5-6 of the Final Rejection).  
	It is noted that the feeder/handling module/“second tool magazine” 9 and the one first tool magazine (any one of the magazines M1, M2, M3, labeled in the annotated reproduction of Figure 5 of DE ‘254 below, which is the same annotated reproduction of Figure 5 found on page 4 of the aforementioned Final Rejection) are located on opposite lateral sides of the second guide 12 (with respect to a longitudinal axis of the second guide 12), as can be seen from viewing Figures 1 and 5, noting the position of frame/stand 1 in Figures 1 and 5.  Note that the longitudinal direction of guide 12 extends perpendicular to the plane of Figure 1, and that the 



    PNG
    media_image1.png
    515
    719
    media_image1.png
    Greyscale


	That being said, it is noted that DE ‘254 provides little detail about feeder/handling module 9 (i.e., “tool intermediate device”/“second tool magazine”), beyond what is shown in Figure 1 and beyond the teachings in paragraphs 0034 and 0037 and the machine translation of claim 1 that the frame 1, horizontal guide 12, and tool storage 13 is used for exchanging tools 15 claim 1.  
	However, attention is directed to, for example, JP 62-199333 (hereinafter, JP ‘333, cited on the PTO-892 mailed 5/21/2021).  A machine translation of JP ‘333 is being made of record on the PTO-892 (Notice of References Cited) that is attached to this Office Action.  Attention is directed thereto with respect to any reference herein to page numbers, line numbers, or the like, re JP ‘333.  Additionally, Figure 1 of JP ‘333 is provided hereinbelow.  JP ‘333 teaches a tool changer arrangement for a machine tool in which tools are exchanged (by way of intervening structure) between a tool spindle 7 (of a machining center, labeled in Figure 1 as element 1) and a plurality of magazines, such as 12a, 12b, 15, for example.  See Figure 1, for example.  A tool carrier 17 moves linearly along rail 18 to carry the tools from the desired one of the magazines 12a, 12, 15, for example, to a “tool intermediate device” that includes arms 9, 10, and that can be considered a “second tool magazine” having plural “second” grippers to grip a tool.  Note that page 2 of the machine translation teaches that arm 10, for example, has a gripper at each tip, and can swivel by 180 degrees in the swivel axis direction, (i.e., about a horizontal axis located in the middle of arm 10), and can also swivel via actuator 11a by 90 degrees (i.e., about a vertical axis so as to move between the spindle 7 and the position shown in Figure 1).  See Figures 1-4 and page 2 of the machine translation, as well as page 4 of the machine translation, beginning on the line labeled as 141, and continuing through to page 5 to line 182 thereof, for example.

    PNG
    media_image2.png
    380
    601
    media_image2.png
    Greyscale

	However, even assuming arguendo that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific tool intermediate device/second tool magazine 9/10 (and the actuating devices therefor) taught by JP ‘333 for the generic “second tool magazine” 9 taught by DE ‘254 (in view of Amendolea), and to have substituted the specific machining center taught by JP ‘333 for the generic machining center of DE ‘254 (in view of Amendolea), noting that such amounts to the simple substitution of one known element (the machining center and second tool magazine of JP ‘333) for another {the machining center and second tool magazine of DE ‘254 (in view of Amendolea)}, to obtain predictable result of tools in DE ‘254 (in view of Amendolea) being exchanged between gripper head 7 of the tool carrier and a tool spindle of the machining center by way of an intervening “second tool magazine”, i.e., the exchange of tools (by way of an intervening second tool magazine) between the tool spindle (of the machining center) and the gripper head 7 of DE ‘254’s tool carrier being unchanged in the modification, then it is noted that claim 1 would still not result.  In particular, it is noted that such would not result in a machine tool “wherein the base defines a compartment, and wherein the second magazine is provided in the compartment such that a portion of the second magazine protrudes from the compartment”, as set forth in independent claim 1.
	Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of DE ‘254, Amendolea, and JP ‘333, and thus, for at least the foregoing reasoning, DE ‘254, Amendolea, and JP ‘333 do not render obvious the present invention as set forth in independent claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
=Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 23, 2022